 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MICHAEL CHAMBERLAIN,                               No. 1:19-cv-00831-DAD-JLT

12                        Plaintiff,
13           v.                                          ORDER GRANTING JOINT STIPULATION

14    BAKER HUGHES, A GE COMPANY,                        (Doc. No. 10)
      LLC; and DOES 1–100,
15
                          Defendants.
16

17

18          Having considered the parties’ joint stipulation regarding operative pleadings and

19   submission to mandatory arbitration (Doc. No. 10), and good cause appearing, it is hereby

20   ordered that:

21                1. The Clerk of the Court is directed to file the proposed first amended complaint

22                   (Doc. No. 10-2) on the docket captioned as the first amended complaint, which is

23                   deemed filed as of the date of this order;

24                2. If this action is not resolved by private mediation by December 31, 2019, plaintiff

25                   shall submit this matter to mandatory final and binding contractual arbitration by

26                   January 31, 2020 as to all causes of action other than the PAGA cause of action,

27                   pursuant to the terms of the arbitration agreement attached to the joint stipulation

28                   (Doc. No. 10-1);
                                                        1
 1              3. Pending the completion of mandatory final and binding arbitration, this action,

 2                 including the PAGA cause of action, is stayed pursuant to the Federal Arbitration

 3                 Act, Section 3;

 4              4. The court shall retain jurisdiction as to all of plaintiff’s claims, except for the

 5                 PAGA claim, only to hear any motion to vacate, confirm, modify, or correct any

 6                 arbitration award in this action pursuant to Sections 9–11 of the Federal

 7                 Arbitration Act, if any, except where expressly provided in the applicable

 8                 arbitration rules; and

 9              5. The court shall retain jurisdiction as to plaintiff’s PAGA claim, lifting the stay at

10                 such time that the parties submit a motion to approve settlement and/or after the

11                 aforementioned arbitration of plaintiff’s other claims has come to a final

12                 resolution.

13   IT IS SO ORDERED.
14
       Dated:     July 31, 2019
15                                                      UNITED STATES DISTRICT JUDGE

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
